


Exhibit 10.5


Summary of the principal terms of the lease agreements
between Finisar Israel (formerly Red-C Optical Networks Ltd.) and Kiryat Atidim
(Original document in Hebrew)


Beginning on April 1, 2005, Red-C Optical Networks Ltd. (now Finisar Israel)
entered into a lease agreement with Landlord Kiryat Atidim regarding office
space located at Atidim Technology Park, Building #3, POB 58101, Tel Aviv 61580
Israel. The initial term of 5 years was renewed in 2010 for an additional 5
years running until April 1, 2015. The current total leased space is 2,046
square meters.


The current monthly rental payment is ILS 239,505, which is adjusted annually to
the change in the Israeli Consumer Price Index. There is no security deposit
required under the terms of the lease. Finisar Israel is entitled to terminate
the lease for part of the premises or terminate the lease entirely without
penalty by giving the landlord 12 months prior notice. The lease agreement also
contains customary terms and conditions.






